Title: To Benjamin Franklin from Jonathan Williams, Jr., 11 December 1773
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


dear and honoured Sir
Boston Decemr 11, 1773
Inclosed is a Letter from the Revd. Doctr Mather which he desired me to send to you. I am much obliged by your kindness in procuring the Organ as desired which came out in good order, except the omission of one Pipe the 11th from the lef side in the second (leaden) Stop, which I suppose the [maker?] forgot: I shall be obliged if you will please to send me the cost of it, as the Lady who it is for wants to know how much she must pay. She desired me to give her Respects to You, with assurances of her obligation for your care in giving Directions for the making of it. I have it not in my power to remit to Mr. Warren, if I had ever so much money, as Bills of Exchange are exceeding scearce and none to be had that I can find, and if there were any they would cost much above parr, so must endeavour to make up this debt [?] by greater Sums at once, when I have it in my power; And in order to enable me to do it I shall not order any Goods the coming Spring, for from appearances I have great Reason to beleive that Trade will much alter in the course [of the] Year, and by restraining my Importation for a time, I shall be able to pursue it with vigour and Reputation, as I shall not have the Burden of a dead Stock on hand. I am (tho’ much in haste) Your dutifull and Affectionate Kinsman
J Williams Junr
Compliments to all enquiring Freinds.
 
Addressed: To / Benjamin Franklin LLD, FRS. / at Mrs Stevensons / In Craven Street / Strand / London / Per the Hayley / Capt Scott
